BARKDULL, Judge
(specially concurring).
I concur with the views expressed by Judge Swann and the majority opinion of this court.
However, I would also hold that the protest filed by the appellant was untimely, pursuant to the provisions of § 102.166(3), Fla.Stat. F.S.A. Subsection (1) of said section permits any elector or candidate, who believes that election returns are erroneous, to file a protest with the canvassing board “up until the time the canvass has been completed and the totals of votes tabulated.” Subsection (2) permits an elector or candidate, who believes election returns are fraudulent, to file an affidavit of such facts before a circuit judge. § 102.166(3), Fla.Stat., F.S.A., reads as follows:
“A protest alleging error shall be filed with the county canvassing board prior to the time it adjourns or within five (5) days of midnight of election day. A protest alleging fraud shall be filed with the circuit judge within five (5) days of midnight of election day.”
I would hold that a petition alleging erroneous returns must be filed either before the canvassing board adjourns or not later than five days of midnight election day, whichever occurs first.